Exhibit 10.42G

 

CLEAN HARBORS, INC.

 

AMENDMENT DATED MARCH 9, 2009 TO
2000 STOCK INCENTIVE PLAN,
AS AMENDED FEBRUARY 21, 2007

 

WHEREAS, the Board of Directors and shareholders of Clean Harbors, Inc. (the
“Company”) have previously approved the Clean Harbors, Inc. 2000 Stock Incentive
Plan, as amended February 21, 2007 (the “Plan”; with other capitalized terms
used herein having their respective meanings set forth in the Plan);

 

WHEREAS, Section 7(a) of the Plan provides that, commencing with the Company’s
2002 annual meeting, on the date upon which a Non-Employee Director is first
elected (or is subsequently re-elected) a member of the Company’s Board of
Directors while the Plan is in effect, he or she shall automatically receive a
Non-Discretionary Option to purchase that number of shares of Common Stock
determined by multiplying 1,000 by the number of years or portion thereof for
which such Director shall be elected to serve and rounding the result to the
nearest whole number;

 

WHEREAS, the Board of Directors of the Company has determined that it is no
longer in the best interests of the Company and its shareholders that
Non-Employee Directors continue to automatically receive such Non-Discretionary
Options upon their election or re-election as Directors, but rather that all
Awards granted to Non-Employee Directors under the Plan shall be subject to the
other provisions of the Plan; and

 

WHEREAS, acting under Section 10 of the Plan, the Board of Directors of the
Company has authority (without further action by the shareholders) to amend the
provisions of Section 7(a) of the Plan in order to remove the provision
providing for the automatic issuance to Non-Employees Directors of
Non-Discretionary Options:

 

NOW, THEREFORE, the Board of Directors of the Company does hereby amend the Plan
effective as of March 9, 2009 as follows:

 

1.  Section 7(a) of the Plan is amended by adding the following sentence at the
end of such Section:

 

“Notwithstanding the foregoing provisions of this Section 7(a), commencing with
the Company’s 2009 annual meeting, no further Non-Discretionary Options shall be
automatically issued to Non-Employee Directors elected (or re-elected) to the
Board; provided, however, that such change shall not affect in any respect
outstanding Non-Discretionary Options previously issued under the Plan or other
Awards which were previously or may hereafter be granted to Non-Employee
Directors in accordance with the Plan.”

 

2.  Except as provided above, the terms and conditions of the Plan as now in
effect shall continue in full force and effect.

 

--------------------------------------------------------------------------------